Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00401-CV

                           IN THE INTEREST OF G.S.A., et al., Children

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-PA-00795
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 2, 2013

AFFIRMED

           This is an appeal from the trial court’s order terminating Appellant’s parental rights to her

children. Appellant’s court-appointed appellate attorney filed a brief containing a professional

evaluation of the record and demonstrating that there are no arguable grounds to be advanced. The

attorney concludes that his client’s appeal is frivolous and without merit. The attorney’s brief

meets the requirements of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-

00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio May 21, 2003, order) (applying

Anders procedure to appeals from orders terminating parental rights), disp. on merits, 2003 WL
22080522 (Tex. App.—San Antonio Sept. 10, 2003, no pet.); see also In re K.M., 98 S.W.3d 774,

775 (Tex. App.—Fort Worth 2003, no pet.) (same).
                                                                                   04-13-00401-CV


       Appellant’s attorney certified that a copy of his brief was delivered to his client who was

advised of her right to examine the record and to file a pro se brief. See Nichols v. State, 954
S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.). Appellant did not file a pro se brief.

After reviewing the record, we agree that Appellant’s appeal is frivolous and without merit.

Accordingly, we affirm the trial court’s judgment and grant Appellant’s attorney’s motion to

withdraw. See id.



                                                Rebeca C. Martinez, Justice




                                              -2-